Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), dated effective as of
                    , by and among National Oilwell Varco L.P., a Delaware
limited partnership (the “Company”), National Oilwell Varco, Inc., a Delaware
corporation (“NOV”), and                      (the “Executive”).

WITNESSETH:

WHEREAS, the Board of Directors of NOV (the “Board”) has previously determined
that it is in the best interests of NOV and its stockholders to retain the
Executive and to induce the employment of the Executive for the long term
benefit of NOV, its shareholders and its affiliated companies, including the
Company;

WHEREAS, the Company, NOV and the Executive are contemporaneously entering into
that certain Severance Agreement dated effective as of the date hereof (the
“Severance Agreement”) to provide certain severance benefits to the Executive
under certain circumstances if this Agreement is not in effect at the time of
the termination of the Executive’s employment; and

WHEREAS, to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. EMPLOYMENT.

(a)    The Company hereby agrees that the Company or an affiliated company will
continue the Executive in its employ, and the Executive hereby agrees to remain
in the employ of the Company or an affiliated company, subject to the terms and
conditions of this Agreement, during the Employment Agreement Period (as defined
below). As used in this Agreement, the term “affiliated companies” shall include
any company controlled by, controlling or under common control with the Company.

(b)    The “Employment Agreement Period” shall mean the period commencing on the
date hereof and ending on the third (3rd) anniversary of the date hereof (the
“Initial Employment Agreement Period Ending Date”) unless sooner terminated in
accordance herewith; provided, however, that solely in the event that, during
the Employment Agreement Period, NOV has entered into a definitive agreement
that contemplates a transaction or series of transactions, the consummation of
which would constitute a Change in Control (a “Definitive Agreement”), the
Employment Agreement Period shall terminate on the later of (i) the Initial
Employment Agreement Period Ending Date or (ii) two (2) years following the
effective date of such Definitive Agreement.

(i)    For purposes of this Agreement, “Change in Control” shall mean the
occurrence of one of the following events: (a) a report is filed with the U.S.
Securities and Exchange Commission on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form, or report), each as promulgated pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), disclosing
that any “person” (as the term “person” is used in Section 13(d) or
Section 14(d)(2) of the Exchange Act) is or has become a beneficial owner,
directly or indirectly, of securities of NOV representing thirty five percent
(35%) or more of the combined voting power of NOV’s then

 

Page  |  1



--------------------------------------------------------------------------------

outstanding securities; (b) NOV is merged or consolidated with another
corporation and, as a result thereof, securities representing less than fifty
percent (50%) of the combined voting power of the surviving or resulting
corporation’s securities (or of the securities of a parent corporation in case
of a merger in which the surviving or resulting corporation becomes a
wholly-owned subsidiary of such parent corporation) are owned in the aggregate
by holders of NOV’s outstanding securities immediately before such merger or
consolidation; (c) all or substantially all of the assets of NOV are sold in a
single transaction or a series of related transactions to a single purchaser or
a group of affiliated purchasers; or (d) during any period of twenty four
(24) consecutive months, individuals who were members of the Board other than an
employee of NOV or its affiliates (“Directors”) at the beginning of such period
cease to constitute at least a majority of the Board unless the election, or
nomination for election by NOV’s shareholders, of more than fifty percent (50%)
of any new Directors was approved by a vote of at least two-thirds of the
Directors then still in office who were Directors at the beginning of such
period.

(d)    Following the expiration of the Employment Agreement Period, the
Executive’s employment with the Company shall be at-will, as defined under the
laws of the State of Texas.

 

2. TERMS OF EMPLOYMENT.

(a)    Position and Duties.

(i)    During the Employment Agreement Period, (A) the Executive’s position
(including status, offices, titles and reporting requirements, authority, duties
and responsibilities) shall be substantially similar to that in effect as of the
date hereof and (B) the Executive’s services shall be performed at the location
where the Executive was employed immediately preceding the date hereof or any
office or location less than seventy five (75) miles from such location;
provided, however, that the Executive shall be required to undertake such
ordinary and usual travel as is necessary to properly discharge his or her
duties and responsibilities hereunder.

(ii)    During the Employment Agreement Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote the Executive’s full time, skill and attention to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Agreement Period it shall not be a
violation of this Agreement for the Executive to (A) serve on corporate, civic
or charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an executive of the Company
in accordance with this Agreement.

(b)    Compensation.

(i)    Base Salary. During the Employment Agreement Period, the Executive shall
receive an annual base salary equal to the current base salary being received by
the Executive (“Annual Base Salary”), which shall be paid in accordance with the
Company’s standard payroll practice. During the Employment Agreement Period, the
Annual Base Salary shall be reviewed by the Company no more than twelve
(12) months after the last salary review with respect to the Executive prior to
the date hereof and thereafter at least annually; provided, however, that a
salary increase shall not necessarily be awarded as a result of such review. Any
increase in Annual Base

 

Page  |  2



--------------------------------------------------------------------------------

Salary may not serve to limit or reduce any other obligation to the Executive
under this Agreement. The term Annual Base Salary as utilized in this Agreement
shall refer to Annual Base Salary as so increased.

(ii)    Annual Bonus. The Executive shall be eligible to participate in the
Company’s then current Incentive Compensation Plan (or such other name as may be
adopted for the plan or its successor) for an annual bonus (the “Annual Bonus”)
for each fiscal year ending during the Employment Agreement Period on the same
basis as (but the amount of the resulting Annual Bonus which may differ from
that of) other executive officers. Any Annual Bonus shall be subject to all
terms and conditions and payable in accordance with the terms of such plan.

(iii)    Incentive, Savings and Retirement Plans. During the Employment
Agreement Period, the Executive shall be eligible to participate in all
incentive, stock, savings and retirement plans, practices, policies and programs
applicable generally to the Executive’s peer executives of the Company and its
affiliated companies from time to time, and subject to all terms and conditions
of such plans.

(iv)    Welfare Benefit Plans. During the Employment Agreement Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
to participate in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs) to the extent applicable generally
to the Executive’s peer executives of the Company and its affiliated companies
from time to time, and subject to all terms and conditions of such plans.

(v)    Expenses. During the Employment Agreement Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the policies, practices and procedures of the
Company and its affiliated companies in effect from time to time.

(vi)    Fringe Benefits. During the Employment Agreement Period, the Executive
may be eligible for certain fringe benefits (e.g., financial planning services,
payment of club dues, a car allowance or use of an automobile and payment of
related expenses, as appropriate) in accordance with the plans, practices,
programs and policies of the Company and its affiliates in effect from time to
time. Any fringe benefits provided to the Executive shall cease as of the Date
of Termination.

(vii)    Vacation. During the Employment Agreement Period, the Executive shall
be eligible for paid vacation in accordance with the plans, policies, programs
and practices of the Company and its affiliated companies applicable generally
to the Executive’s peer executives of the Company and its affiliated companies
from time to time.

 

3. TERMINATION OF EMPLOYMENT.

(a)    Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Agreement Period.
If the Company determines in good faith that a Disability of the Executive has
occurred during the Employment Agreement Period (pursuant to the definition of
Disability set forth below), it may give to the Executive written notice

 

Page  |  3



--------------------------------------------------------------------------------

in accordance with Section 12(b) of this Agreement of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective thirty (30) days after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that within the
thirty (30) day period after such receipt, the Executive shall not have returned
to full-time performance of the Executive’s duties. For purposes of this
Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for one hundred and
eighty (180) calendar days out of any two hundred and seventy (270) consecutive
calendar day period as a result of incapacity due to mental or physical illness
which is determined to be total and permanent by a physician selected by the
Company or its insurers and acceptable to the Executive or the Executive’s legal
representative.

(b)    Cause. The Company may terminate the Executive’s employment during the
Employment Agreement Period for Cause. For purposes of this Agreement, “Cause”
shall mean:

(i)    the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliates
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Executive by the Board or the Chief Executive Officer of the
Company which specifically identifies the manner in which the Board or Chief
Executive Officer believes that the Executive has not substantially performed
the Executive’s duties,

(ii)    the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company or one
of its affiliated companies. For purposes of this provision, no act, or failure
to act, on the part of the Executive shall be considered “willful” unless it is
done, or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s action or omission was in the best interests of the
Company and its affiliates. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or of a senior officer of the
Company or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company and its affiliates;

(iii)    the Executive being convicted of or a plea of nolo contendere to the
charge of a felony;

(iv)    a material breach of this Agreement by the Executive; or

(v)    a material breach of the Company’s code of conduct or ethics policies by
the Executive.

(c)    Good Reason. The Executive may terminate the Executive’s employment
during the Employment Agreement Period for Good Reason in accordance with this
Section 3(c) and Section 3(f)(i). For purposes of this Agreement, “Good Reason”
shall mean, without the Executive’s express consent:

(i)    a material diminution in the Executive’s authority, duties, or
responsibilities as contemplated by Section 2(a) of this Agreement (other than
any such diminution resulting from the Executive’s incapacity due to physical or
mental illness) excluding for this purpose an isolated, insubstantial or
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

 

Page  |  4



--------------------------------------------------------------------------------

(ii)    any action or inaction that constitutes a material breach by the Company
of any of the provisions of Section 2(b) of this Agreement (other than a
reduction in the Executive’s compensation as a result of the Executive’s failure
to comply with the Company’s stock ownership guidelines, if applicable);

(iii)    the Company’s requiring the Executive to be based at any office or
location other than as provided in
Section 2(a)(i)(B) hereof (other than a change in the Company’s corporate
headquarters) or the Company’s requiring the Executive to travel on Company
business to a substantially greater extent than required under Section 2(a)(i);

(iv)    any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

(v)    any failure by the Company to comply with and satisfy Section 8(c) of
this Agreement.

The Executive shall provide written notice to the Company of any event or
condition upon which the Executive intends to rely as the basis for a Good
Reason termination of employment within 90 days of the occurrence of such event
or condition in accordance with Section 12(b) of the Agreement. The Executive
shall be deemed for all purposes of this Agreement to have expressly consented
to any such event or condition if he or she does not provide such notice within
90 days of the occurrence of such event or condition. The Company shall have 90
days following the receipt of such notice to remedy the event or condition and,
if so remedied, any termination of Executive’s employment hereunder on the basis
of the circumstances described in such notice shall not be considered a Good
Reason termination of employment.

(d)    Termination Without Cause or Good Reason. The Company may terminate the
Executive’s employment during the Employment Agreement Period without Cause, and
the Executive may terminate the Executive’s employment during the Employment
Agreement Period without Good Reason, at any time, for any reason or no reason,
by giving the Company or the Executive, as the case may be, written notice, in
accordance with Section 12(b) hereof, of such party’s intent to so terminate
this Agreement and the employment of the Executive and indicating that the
termination is pursuant to this Section 3(d).

(e)    Notice of Termination. Any termination during the Employment Agreement
Period by the Company for Cause, or by the Executive for Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 12(b) of the Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than 30 days after the giving of such notice).
Except as otherwise provided in Section 3(c), the failure by the Executive or
the Company to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

 

Page  |  5



--------------------------------------------------------------------------------

(f)    Date of Termination. “Date of Termination” shall mean:

(i)    if the Executive’s employment is terminated by the Company for Cause, or
by the Executive for Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein (which date shall be not more
than 30 days after the giving of such notice, except that in the case of a
termination by the Executive for Good Reason, such date shall be no more than 15
days after the last day of the Company’s 90-day cure period described in
Section 3(c)), as the case may be;

(ii)    if the Executive’s employment is terminated by the Company other than
for Cause, death or Disability, the Date of Termination shall be the date on
which the Company notifies the Executive of such termination unless, in the case
of a termination by the Company other than for Cause, the Company specifies a
later date (which date shall not be more than 30 days after the giving of such
notice);

(iii)    if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be; and

(iv)    if the Executive voluntarily terminates employment without Good Reason
during the Employment Agreement Period, the Date of Termination shall be the
date that is 30 days after the date on which the Executive notifies the Company
of such termination, subject to the Company’s right to shorten or eliminate such
period at its discretion.

 

4. OBLIGATIONS OF THE COMPANY UPON TERMINATION.

(a)    Good Reason; Other than For Cause, Death or Disability. If, during the
Employment Agreement Period, (1) the Company terminates the Executive’s
employment with the Company other than for Cause, death or Disability or (2) the
Executive terminates his or her employment with the Company for Good Reason:

(i)    The Company shall pay the aggregate of the following amounts to the
Executive according to the time periods specified below:

(A)    (1) any accrued and unpaid wages (or in the event a reduction in the
Executive’s Annual Base Salary is a basis for a termination with Good Reason,
then any accrued and unpaid wages based on Executive’s Annual Base Salary in
effect immediately prior to such reduction) through the Date of Termination
shall be paid as required by applicable law, on or soon after the last day of
employment, (2) the Executive’s Annual Bonus for the year prior to the year in
which the Executive’s Date of Termination occurs to the extent the applicable
performance goals have been met, which shall be paid, if at all, at the time
when the Annual Bonus for such year would normally be paid and (3) any accrued
vacation pay, in each case to the extent not theretofore paid, shall be paid at
the same time as the payment under 4(a)(i)(A)(1); (the sum of the amounts
described in clauses (1), (2) and (3) shall be hereinafter referred to as the
“Accrued Obligations”);

 

Page  |  6



--------------------------------------------------------------------------------

(B)    an amount equal to two times the sum of (1) the Executive’s Annual Base
Salary and (2)     % of the Executive’s Annual Base Salary shall be paid in
twelve equal monthly installments beginning on the date that is the later of
thirty (30) days after the date of the Executive’s Date of Termination or the
date that is five business days after Executive has signed the general release
required by the Company and all revocation periods for that general release have
expired without revocation; and

(C)    an amount equal to the product of (1) the Annual Bonus that would be
payable in respect of the year during which the Date of Termination occurs based
on actual performance for the full year and (2) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is three hundred sixty-five (365),
which shall be paid, if at all, at the time when the Annual Bonus for such year
would normally be paid pursuant to
Section 2(b)(ii).

(ii)    For a period of 24 months following the Date of Termination, the Company
shall continue group health plan (as defined for purposes of Section 4980B of
the Internal Revenue Code of 1986, as amended (the “Code”), benefits to the
Executive and the Executive’s spouse and his or her dependents who were covered
under the Company’s group health plan as of the Date of Termination equal to
those which would have been provided to them in accordance with the plans,
programs, practices and policies described in Section 2(b)(iv) of this Agreement
as if the Executive’s employment had not been terminated which shall be provided
under the plans, programs and policies available to active employees; provided,
that if the Executive becomes reemployed by another employer and is eligible to
receive any of such benefits under another employer provided plan, the benefits
provided hereunder shall be secondary to those provided under such other plans;
provided further, that if the Executive and/or his or her spouse or dependents
are eligible for Medicare, the benefits provided hereunder shall be secondary to
Medicare; provided further, that if the Executive dies prior to the expiration
of 24 months following the Date of Termination, coverage shall continue to be
provided to the Executive’s spouse and his or her dependents who were covered
under the applicable plans prior to the Executive’s death through the date that
is 24 months following the Date of Termination. With respect to any group health
plan that requires an employee contribution, for the period of time during which
the Executive would be entitled (or would, but for this Agreement, be entitled
to continuation coverage under a group health plan of the Company under
Section 4980B of the Code if the Executive elected such coverage and paid the
applicable premiums (generally, 18 months)), the Executive shall pay the then
active employee cost of the benefits as determined under the then current
practices of the Company on a monthly, semi-annual or annual basis as elected by
the Executive, and thereafter, the Executive shall pay the full cost of the
benefits as determined under the then current practices of the Company on a
monthly or annual basis as elected by the Executive, provided that the Company
shall reimburse the Executive the amount of the costs of the benefit that is in
excess of the then active employees costs for such benefits. The benefits
offered under this Section 4(a)(ii) are in lieu of the Executive’s right to
continuation coverage under a group health plan of the Company under
Section 4980B of the Code. If the Executive fails to timely pay any required
premium, the benefits provided under this Section 4(a)(ii) shall terminate. If
benefits under this Section 4(a)(ii) cease as a result of the Executive’s
failure to enroll in benefits, the Executive shall not be entitled to future
benefits under this Section 4(a)(ii).

(iii)    All options to purchase Common Stock held by the Executive shall
continue to vest under the terms of the award for a period of up to three years
following the Date of Termination and the period for exercising such options
shall expire on the earlier of the expiration date set forth in the award
agreement or the date that is 90 days after the three year anniversary of the
Date of Termination;

 

Page  |  7



--------------------------------------------------------------------------------

(iv)    Any time-based restricted stock held by the Executive and not already
vested shall be 100% vested;

(v)    Any unvested performance-based restricted stock held by the Executive
shall not be forfeited, but a pro rata amount (described in the immediately
following sentence) of the outstanding performance-based restricted stock held
by the Executive shall, on an award by award basis, vest, if at all, at the time
specified in the award agreement based on the actual performance for the
applicable performance period. The pro rata portion of the performance-based
restricted stock that shall vest in accordance with this Section 4(a)(v) shall
be equal to the number of shares of outstanding performance-based restricted
stock for the applicable performance period multiplied by a fraction, the
numerator of which is the number of days between the commencement of the
performance period and the Date of Termination and the denominator of which is
the number of days in the performance period; and

(vi)    To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies (other than fringe benefits described in Section 2(b)(6)),
subject to all terms and conditions of such plans, (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).

(b)    Death. If Executive’s employment is terminated by reason of the
Executive’s death during the Employment Agreement Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than for (1) the payment of Accrued Obligations,
(2) the timely payment or provision of Other Benefits and (3) the provision of
the welfare benefits described in, and in accordance with the provisions of,
Section 4(a)(ii) of this Agreement for the Executive’s spouse and dependents who
were covered under the Company’s group health plan as of the Date of Termination
for a period of 24 months following the Date of Termination. Accrued Obligations
shall be paid to the Executive’s estate or beneficiaries, as applicable, in a
lump sum in cash on the date that is thirty (30) days after the Date of
Termination. With respect to the provision of Other Benefits, the term Other
Benefits as utilized in this Section 4(b) shall include, without limitation, and
the Executive’s estate and/or beneficiaries shall be entitled to receive,
benefits equal to the benefits provided by the Company and affiliated companies
under such plans, programs, practices and policies relating to death benefits,
if any, applicable generally to the Executive’s peer executives of the Company
and its affiliated companies from time to time.

(c)    Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for (1) the
payment of Accrued Obligations, (2) the timely payment or provision of Other
Benefits and (3) the provision of the welfare benefits described in, and in
accordance with the provisions of, Section 4(a)(ii) of this Agreement for the
Executive and the Executive’s spouse and his or her dependents who were covered
under the Company’s group health plan as of the Date of Termination for a period
of 24 months following the Date of Termination. Accrued Obligations shall be
paid to the Executive in a lump sum in cash on the date that is thirty (30) days
after the Date of Termination. With respect to the provision of Other Benefits,
the term Other Benefits as utilized in this Section 4(c) shall include, without
limitation, and the Executive

 

Page  |  8



--------------------------------------------------------------------------------

shall be entitled after the Disability Effective Date to receive, disability and
other benefits equal to the benefits generally provided by the Company and its
affiliates in accordance with such plans, programs, practices and policies
relating to disability, if any, applicable generally to the Executive’s peer
executives of the Company and its affiliated companies from time to time.

(d)    Termination for Cause. If the Executive’s employment is terminated for
Cause during the Employment Agreement Period, this Agreement shall terminate
without further obligations to the Executive, other than the obligation to pay
to the Executive (1) his or her Annual Base Salary through the Date of
Termination and (2) Other Benefits, in each case to the extent theretofore
unpaid.

(e)    Voluntary Termination. If the Executive voluntarily terminates employment
during the Employment Agreement Period, excluding a termination by the Executive
for Good Reason, this Agreement shall terminate without further obligations to
the Executive, other than for Accrued Obligations and the timely payment or
provision of Other Benefits. In such case, all Accrued Obligations shall be paid
to the Executive in a lump sum in cash on the date that is thirty (30) days
after the Date of Termination.

 

5. OTHER RIGHTS.

Except as provided herein, nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its affiliated companies. Except as provided herein,
amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement. Notwithstanding anything
contained herein to the contrary, including Section 4(a)(vi), (i) it is
expressly agreed by the Executive that he or she shall have no right to receive,
and hereby waives any entitlement to, any severance pay or similar benefit under
any other plan, policy, practice or program of the Company and (ii) the
Executive shall not receive any benefits under this Agreement if he or she will
receive benefits described in section 3 of the Severance Agreement, or any
similar benefits under any successor severance agreement between the Executive
and the Company and/or NOV. The Executive also agrees that to the extent he or
she may be eligible for any severance pay or similar benefit under any laws
providing for severance or termination benefits, such other severance pay or
similar benefit shall be coordinated with the benefits owed hereunder, such that
the Executive shall not receive duplicate benefits.

 

6. FULL SETTLEMENT.

(a)    No Rights of Offset. Except as otherwise provided herein, the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others.

(b)    No Mitigation Required. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains other
employment.

 

Page  |  9



--------------------------------------------------------------------------------

(c)    Release Agreement. The Executive agrees that, as a condition to receiving
the benefits described in Section 4 (other than the Accrued Obligations and the
amounts described in Sections 4(a)(vi)), the Executive shall execute a general
release agreement in a form provided by the Company, which shall include,
without limitation, a waiver and release of all claims arising out of
Executive’s service as an employee of the Company, its subsidiaries or any of
their affiliates and the termination of such relationship. Payments to the
Executive of the amounts under Section 4 (other than the Accrued Obligations and
the amounts described in Sections 4(a)(vi)) are contingent upon the Executive’s
execution and delivery of the release agreement by the deadline established by
the Company. The Executive will not be paid the remuneration described in
Section 4 (other than the Accrued Obligations and the amounts described in
Sections 4(a)(vi)), and the Executive shall forfeit any right to such
remuneration, unless (i) the Executive has executed and delivered the release
agreement, and (ii) any statutory revocation period for revoking such release
agreement shall have expired (in the case of both clause (i) and clause (ii)) on
or prior to the payment commencement date for such remuneration.

 

7. CONFIDENTIAL INFORMATION.

During and after employment with the Company, and excluding the protected
disclosures outlined in Section 10, the Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses (“Confidential Information”), which shall have
been obtained by the Executive during the Executive’s employment by the Company
or any of its affiliated companies, provided that it shall not apply to
information which is or shall become part of the public domain (other than by
acts by the Executive or representatives of the Executive in violation of this
Agreement), information that is developed by the Executive independently of such
information, or knowledge or data or information that is disclosed to the
Executive by a third party under no obligation of confidentiality to the
Company. After termination of the Executive’s employment with the Company, the
Executive shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.

 

8. SUCCESSORS.

(a)    This Agreement is personal to the Executive and shall not be assignable
by the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and permitted assigns. The Company or NOV may assign
their rights, benefits, and obligations under this Agreement to any Successor of
the Company or NOV.

(c)    The Company and NOV will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or NOV
(“Successor”) to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Company and/or NOV, as the case may
be, would be required to perform it if no such succession had taken place.
Employee consents to any assignment of this Agreement to any Successor and
agrees that any Successor is an intended beneficiary of this Agreement. As used
in this Agreement, “Company” and “NOV” shall mean the Company and NOV,
respectively, as hereinbefore defined and any successor to their business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

 

Page  |  10



--------------------------------------------------------------------------------

9. NON-COMPETITION NON-SOLICITATION AND COOPERATION OBLIGATIONS;
NON-DISPARAGEMENT.

(a)    Non-Competition. As a necessary protection for the valuable Company
goodwill, business relationships and confidential information provided to
Executive as stated above, as part of the consideration for the compensation and
benefits to be paid to Executive hereunder, and as an additional incentive for
the Company and NOV to enter into this Agreement, the Company, NOV and Executive
agree to the non-competition provisions of this Section 9. Executive agrees that
(1) during Executive’s employment and (2) for a one-year period ending on the
first (1st) anniversary date of the Date of Termination, , Executive will not,
directly or indirectly for Executive or for others, in any geographic area or
market where the Company, NOV or any of their subsidiaries or affiliated
companies are conducting any business as of the date of termination of the
employment relationship or have during the previous twelve months conducted any
business:

(i)    engage in any business competitive with any line of business conducted by
the Company, NOV, or any of their subsidiaries or affiliates; or

(ii)    render advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, in any business
competitive with any line of business conducted by the Company, NOV, or any of
their subsidiaries or affiliates.

Notwithstanding anything in this Section 9(a) to the contrary, after termination
of Executive’s employment (x) these non-competition obligations shall apply only
to businesses having annual revenues in excess of $10 million competitive with
any line of business conducted by the Company, NOV, or any of their subsidiaries
having annual revenues in excess of $10 million for the last fiscal year prior
to the time of termination and (y) if the Company, NOV, or any of their
subsidiaries or affiliates abandons a particular aspect of its business, that
is, ceases such aspect of its business with the intention to permanently refrain
from such aspect of its business, then this post-employment non-competition
covenant shall not apply to such former aspect of that business. NOV and the
Company may grant or decline the waiver in their sole discretion.

(b)    Non-Solicitation. As part of the consideration for the compensation and
benefits to be paid to Executive hereunder, and as an additional incentive for
the Company and NOV to enter into this Agreement, the Company, NOV and Executive
agree to the non-solicitation provision of this Section 9. Executive agrees that
(1) during Executive’s employment and (2) for a one-year period ending on the
first (1st) anniversary date of the Date of Termination, Executive will not,
directly or indirectly, for Executive or for others:

(i)    induce any officer or manager of the Company or NOV, or any of their
subsidiaries or affiliates to terminate his or her employment with the Company,
NOV, or any of their subsidiaries or affiliates, or hire or assist in the hiring
of any such officer or manager by person, association, or entity not affiliated
with the Company, NOV or any of their subsidiaries or affiliates; or

(ii)    induce any actual or prospective client, customer, supplier, vendor,
licensor, or business partner of the Company, NOV or any of their subsidiaries
or affiliates to terminate, modify, abandon, reduce or materially change his,
her or its business relationship with the Company, NOV or any of their
subsidiaries or affiliates.

 

Page  |  11



--------------------------------------------------------------------------------

Executive agrees to seek a waiver from NOV and the Company prior to engaging in
any activity that may violate this Section 9(b). NOV and the Company may grant
or decline the waiver in their sole discretion.

(c)    Remedies. Executive understands that the foregoing restrictions may limit
his or her ability to engage in certain businesses anywhere in the world during
the period provided for above, but acknowledges that Executive will receive
sufficiently high remuneration and other benefits under this Agreement to
justify such restriction. Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Section 9 or Section 7 by Executive,
and the Company, NOV, or any of their subsidiaries or affiliates shall be
entitled to specific performance and injunctive relief as remedies for such
breach or any threatened breach after notification by the Company of any breach
and Executive’s failure to cure same. Such remedies shall not be deemed the
exclusive remedies for a breach of this Section 9 or Section 7, but shall be in
addition to all remedies available at law or in equity to the Company, NOV, or
any of their subsidiaries or affiliates, including, without limitation, the
recovery of damages from Executive and his or her agents involved in such breach
and/or recovery from Executive of any payments previously made to Executive
hereunder including any such payments made under Section 4(a)(i). Executive
further acknowledges that the Company reserves the right to withhold payment of
any amounts under this Agreement if the Executive fails to comply with the
restrictions contained in this Section 9 or in Section 7.

(d)    Scope of Restrictions. The Executive, the Company and NOV each expressly
acknowledge and agree that the restrictions contained in this Agreement,
including this Section 9, are deemed by each to be reasonable and necessary to
protect the business interests of NOV and the Company and their subsidiaries and
affiliates. However, in the event that any of the restrictions contained in this
Agreement, and specifically this Section 9, are found by a court or arbitrator
of competent jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, it is the parties express intention
for the restrictions herein set forth to be modified by such court or arbitrator
so as to be reasonable and enforceable and, as so modified by the court, to be
fully enforced.

(d)    Cooperation. Executive agrees to be reasonably available to the Company
to respond to requests by the Company for information pertaining to or relating
to the Company, and its affiliates, officers, directors, fiduciaries, or
employees, which may be within Executive’s knowledge. Executive agrees to
cooperate fully with the Company in connection with any and all existing or
future litigations or investigations brought by or against the Company or any of
its past or present affiliates, agents, officers, directors, fiduciaries, or
employees, whether administrative, civil or criminal in nature, in which, and to
the extent the Company deems the Executive’s cooperation necessary, other than a
litigation or investigation in which the Executive is a party. The Company will,
without duplication, reimburse the Executive for reasonable out-of-pocket
expenses incurred as a result of such cooperation.

(e)    Non-Disparagement. Excluding the protected disclosures and actions
outlined in Section 10, the Executive agrees that he or she will not, with
intent to damage, disparage or encourage or induce others to disparage any of
the Company or NOV or any of their respective subsidiaries, affiliates and joint
ventures, together with all of their respective past and present directors and
officers and each of their predecessors in interest, successors and assigns.
Further,

 

Page  |  12



--------------------------------------------------------------------------------

nothing in this Agreement is intended to or shall prevent the Executive from
providing or limiting testimony in response to a valid subpoena, court order,
regulatory request or other judicial, administrative or legal process or
otherwise as required by law. Excluding the protected disclosures outlined in
Section 10, the Executive agrees that he or she will notify the Company and NOV
in writing as promptly as practicable after receiving any request for testimony
or information in response to a subpoena, court order, regulatory request or
other judicial, administrative or legal process or otherwise as required by law,
regarding the anticipated testimony or information to be provided and at least
ten (10) days prior to providing such testimony or information (or, if such
notice is not possible under the circumstances, with as much prior notice as is
possible).

 

10. PROTECTED DISCLOSURES AND ACTIONS.

(a)    Executive acknowledges and agrees that this Agreement is not intended to,
nor does it, interfere with, limit or restrain Executive’s right to report
unlawful actions to the Securities and Exchange Commission or any other law
enforcement or administrative agency, or to participate in any such agency’s
investigation, or to engage in any whistleblower activity or program or other
activity protected or required by law.

(b)    Further, neither this Agreement nor any other agreement or policy of the
Company shall impose civil or criminal liability under any trade secret law or
otherwise prohibit Executive from the following disclosures: (i) disclosures of
trade secrets made in confidence to a federal, state, or local government
official, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) disclosures of trade secrets
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal or per court order, or (iii) disclosures of trade
secrets by a plaintiff to his or her attorney in a lawsuit for retaliation for
reporting a suspected violation of law and use of the trade secret information
in the court proceeding, if any document containing the trade secrets is filed
under seal and does not disclose the trade secrets, except pursuant to court
order.

(c)    Executive is not required to notify Company of these protected
disclosures and actions outlined in this Section.

 

11. ARBITRATION

(a)    Generally. Executive and the Company hereby agree that any dispute,
controversy, or claim arising out of or relating to this Agreement, the
employment relationship between Executive and the Company or the termination
thereof or the arbitrability of any controversy or claim, will be finally
settled by confidential and binding arbitration. Such arbitration shall be
conducted in accordance with the Arbitration Rules of the American Arbitration
Association. Notwithstanding this Section 11(a), the Company may seek a
restraining order, specific performance, injunctive and/or equitable relief from
any court of appropriate jurisdiction and this arbitration requirement will not
apply to that proceeding. The arbitration provisions in this Section will apply
to any dispute between Executive and the Company, in lieu of the Company’s
otherwise applicable Employee Dispute Resolution Program.

(b)    Binding Effect. The decision of the arbitrator on the points in dispute
will be final, conclusive, unappealable and binding, and judgment on the award
may be entered in any court having jurisdiction thereof. The Executive, the
Company and NOV agree that this Section 11 has been adopted by the Executive,
the Company and NOV to rapidly and inexpensively resolve any

 

Page  |  13



--------------------------------------------------------------------------------

disputes between them and that this Section 11 will be grounds for dismissal of
any court action commenced by either party arising out of or relating to this
Agreement, the employment relationship between Executive and the Company or the
termination thereof or the arbitrability of any controversy or claim, other than
post-arbitration actions by either party seeking to enforce an arbitration
award. In the event that any court determines that this arbitration procedure is
not binding, or otherwise allows any litigation regarding a dispute, claim, or
controversy covered by this Agreement to proceed, the Executive, the Company and
NOV hereby waive any and all right to a trial by jury in or with respect to such
litigation.

(c)    Fees and Expenses. The fees and expenses of the arbitrator will be borne
equally by each party, and each party will bear the fees and expenses of its own
attorney; provided, however, that if the decision of the arbitrator was decided
substantially in favor of Executive, the decision of the arbitrator shall direct
that the Company (i) shall bear the fees and expenses of the arbitrator (and, if
Executive has previously paid any of the fees and expenses of the arbitrator,
that the Company shall reimburse Executive for such fees and expenses), and
(ii) shall reimburse Executive for reasonable attorney’s fees and related
expenses incurred in connection with the arbitration.

(d)    Confidentiality. The Executive, the Company and NOV, their respective
attorneys, and any experts retained by the parties for the purposes of the
arbitration will keep confidential and will not disclose to any person, except
as may be required by law, the existence of or any details concerning any
controversy under this Section 11, the referral of any such controversy to
arbitration or the allegations, status or resolution thereof.

(e)    Waiver. The Executive acknowledges that this agreement to submit to
arbitration includes all controversies or claims of any kind (e.g., whether in
contract or in tort, statutory or common law, legal or equitable) now existing
or hereafter arising under any federal, state, local or foreign law, including,
but not limited to, the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1966, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Americans With
Disabilities Act and all similar federal, state and local laws, and, Executive
hereby waives all rights thereunder to have a judicial tribunal and/or a jury
determine such claims.

(f)    Acknowledgment. Executive acknowledges that before entering into this
Agreement, Executive has had the opportunity to consult with any attorney or
other advisor of Executive’s choice, and that this provision constitutes advice
from the Company and NOV to do so if Executive chooses. Executive further
acknowledges that Executive has entered into this Agreement of Executive’s own
free will, and that no promises or representations have been made to Executive
by any person to induce Executive to enter into this Agreement other than the
express terms set forth herein. Executive further acknowledges that Executive
has read this Agreement and understands all of its terms, including the waiver
of rights set forth in this Section 11.

 

12. CERTAIN EXCISE TAX MATTERS.

(a)    Notwithstanding any other provision of this Agreement to the contrary, if
any payment or benefit by or from the Company or any of its affiliates or
successors to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise would be subject to the Excise Tax (as hereinafter defined in
Section 12(f)) (all such payments and benefits being collectively referred to
herein as the “Payments”), then except as otherwise provided in Section 12(b),
the Payments shall be reduced (but not below zero) or

 

Page  |  14



--------------------------------------------------------------------------------

eliminated (as further provided for in Section 12(c) to the extent the
Independent Tax Advisor (as hereinafter defined in Section 12(e)) shall
reasonably determine is necessary so that no portion of the Payments shall be
subject to the Excise Tax.

(b)    Notwithstanding the provisions of Section 12(a), if the Independent Tax
Advisor reasonably determines that the Executive would receive, in the
aggregate, a greater amount of the Payments on an after-tax basis (after
including and taking into account all applicable federal, state, and local
income, employment and other applicable taxes and the Excise Tax) if the
Payments were not reduced or eliminated pursuant to Section 12(a), then no such
reduction or elimination shall be made notwithstanding that all or any portion
of the Payments may be subject to the Excise Tax.

(c)    For purposes of determining which of Section 12(a) and Section 12(b)
shall be given effect, the determination of which of the Payments shall be
reduced or eliminated to avoid the Excise Tax shall be made by the Independent
Tax Advisor, provided that the Independent Tax Advisor shall reduce or
eliminate, as the case may be, the Payments in the following order (and within
the category described in each of the following Sections 12(c)(i) through
12(c)(v), in reverse order beginning with the Payments which are to be paid
farthest in time except as otherwise provided in Section 12(c)(iv)):

(i)    by first reducing or eliminating the portion of the Payments otherwise
due and which are not payable in cash (other than that portion of the Payments
subject to Sections 12(c)(iv) and 12(c)(v));

(ii)    then by reducing or eliminating the portion of the Payments otherwise
due and which are payable in cash (other than that portion of the Payments
subject to Sections 12(c)(iii), 12(c)(iv) and 12(c)(v));

(iii)    then by reducing or eliminating the portion of the Payments otherwise
due to or for the benefit of Executive pursuant to the terms of this Agreement
and which are payable in cash;

(iv)    then by reducing or eliminating the portion of the Payments otherwise
due that represent equity-based compensation, such reduction or elimination to
be made in reverse chronological order with the most recent equity-based
compensation awards reduced first; and

(v)    then by reducing or eliminating the portion of the Payments otherwise due
to or for the benefit of Executive pursuant to the terms of this Agreement and
which are not payable in cash.

(d)    The Independent Tax Advisor shall provide its determinations, together
with detailed supporting calculations and documentation, to the Company, NOV and
the Executive for their review no later than ten (10) days after the Date of
Termination. The determinations of the Independent Tax Advisor under this
Section 12 shall, after due consideration of the Company’s, NOV’s and the
Executive’s comments with respect to such determinations and the interpretation
and application of this Section 12, be final and binding on all parties hereto
absent manifest error. The Company, NOV and the Executive shall furnish to the
Independent Tax Advisor such information and documents as the Independent Tax
Advisor may reasonably request in order to make the determinations required
under this Section 12.

 

Page  |  15



--------------------------------------------------------------------------------

(e)    For purposes of this Section 12, “Independent Tax Advisor” shall mean a
lawyer with a nationally recognized law firm, a certified public accountant with
a nationally recognized accounting firm, or a compensation consultant with a
nationally recognized actuarial and benefits consulting firm, in each case with
expertise in the area of executive compensation tax law, who shall be selected
by the Company and shall be acceptable to Executive (Executive’s acceptance not
to be unreasonably withheld), and all of whose fees and disbursements shall be
paid by the Company.

(f)    As used in this Agreement, the term “Excise Tax” means, collectively, the
excise tax imposed by Section 4999 of the Code, together with any interest
thereon, any penalties, additions to tax, or additional amounts with respect to
such excise tax, and any interest in respect of such penalties, additions to tax
or additional amounts.

 

13. CODE SECTION 409A

(a)    General. The provisions of this Section 13 shall apply solely to the
extent that a payment under this Agreement is subject to Section 409A of the
Code. This Agreement is intended to meet the requirements of Section 409A of the
Code and shall be administered in a manner that is intended to meet those
requirements and shall be construed and interpreted in accordance with such
intent.

(b)    Suspension of Payments. If the Executive is a “specified employee,” as
such term is defined within the meaning of Section 409A of the Code, any
payments or benefits payable or provided as a result of the Executive’s
termination of employment that would otherwise be paid or provided prior to the
first day of the sixth month following such termination (other than due to
death) shall instead be paid or provided on the earlier of (i) the six months
and one day following the Executive’s termination, (ii) the date of the
Executive’s death, or (iii) any date that otherwise complies with Section 409A
of the Code. In the event that the Executive is entitled to receive payments
during the suspension period provided under this Section, the Executive shall
receive the accumulated benefits that would have been paid or provided under
this Agreement within the suspension period on the earliest day that would be
permitted under Section 409A of the Code.

(c)    Release Payments. In the event that the Executive is required to execute
a release to receive any payments from the Company that constitute nonqualified
deferred compensation under Section 409A of the Code, payment of such amounts
shall not be made or commence until the sixtieth (60th) day following such
termination of employment. Any payments that are suspended during the sixty
(60) day period shall be paid on the date the first regular payroll is made
immediately following the end of such period.

(d)    Reimbursement Payments. The following rules shall apply to payments of
any amounts under this Agreement that are treated as “reimbursement payments”
under Section 409A of the Code including, but not limited to, any reimbursement
of (i) expenses required under Section 2(b)(v), (ii) medical premium payments
under Section 4(a)(ii), and (iii) legal fees and expenses under Section 11(c).
Any request for reimbursement under this Agreement shall be made by the Company
or its affiliated companies upon or as soon as practicable following receipt of
supporting documentation reasonably satisfactory to the Company or its
affiliated companies and shall be subject to the following additional rules:
(1) the amount of expenses eligible for reimbursement in one calendar year shall
not limit the available reimbursements for any other calendar year (other than
an arrangement providing for the reimbursement of medical expenses referred to
in Section 105(b) of the Code); (2) the Executive shall file a claim for all
reimbursement payments not later than thirty

 

Page  |  16



--------------------------------------------------------------------------------

(30) days following the end of the calendar year during which the expenses were
incurred, (3) the Company shall make such reimbursement payments within thirty
(30) days following the date the Executive delivers written notice of the
expenses to the Company; and (4) the Executive’s right to such reimbursement
payments shall not be subject to liquidation or exchange for any other payment
or benefit. In addition, upon the Executive’s termination of employment with the
Company, in no event shall any additional reimbursement be made prior to the
date that is six months after the date of the Executive’s termination of
employment to the extent such payment delay is required under Section 13(b)
above.

(e)    Installment Payments. For purposes of Section 409A of the Code and the
regulations and other guidance thereunder and any state law of similar effect
(including without limitation Treasury Regulations Section 1.409A-2(b)(2)(iii)),
all payments made under this Agreement (whether severance payments or otherwise)
will be treated as a right to receive a series of separate payments and,
accordingly, each installment payment under this Agreement will at all times be
considered a separate and distinct payment.

(f)    Separation from Service. For purposes of this Agreement, any reference to
“termination” of the Executive’s employment shall be interpreted consistent with
the meaning of the term “separation from service” in Section 409A(a)(2)(A)(i) of
the Code and no portion of the severance payments which are subject to
Section 409A shall be paid to the Executive prior to the date such Employee
incurs a separation from service under Section 409A(a)(2)(A)(i) of the Code.

(g)    PPACA. To the extent that any post-termination continuation of health or
medical coverage pursuant to this Agreement would violate the Patient Protection
and Affordable Care Act of 2010 (“PPACA”) and related regulations and guidance
promulgated thereunder, the Company may reform this Agreement in such manner as
is reasonably necessary to provide the Executive with the intended benefit
hereunder in a manner that complies with the PPACA; provided, however, that such
reformation shall not result in a violation of Section 409A of the Code.

(h)    Notwithstanding anything to the contrary in this Agreement, it is
intended that the severance benefits and other payments payable under this
Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Code provided under Treasury Regulations
Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-(b)(9) and this Agreement
will be construed to the greatest extent possible as consistent with those
provisions. The commencement of payment or provision of any payment or benefit
under this Agreement shall be deferred to the minimum extent necessary to
prevent the imposition of any excise taxes or penalties on the Company or the
Executive.

(i)    Any provision of this Agreement that would cause the payment, settlement
or deferral thereof to fail to satisfy Section 409A of the Code shall be amended
(in a manner that as closely as practicable achieves the original intent of this
Agreement) to comply with Section 409A of the Code on a timely basis, which may
be made on a retroactive basis, if permitted under the regulations and other
guidance issued under Section 409A of the Code. In the event additional
regulations or other guidance is issued under Section 409A of the Code or a
court of competent jurisdiction provides additional authority concerning the
application of Section 409A with respect to the payments described hereunder,
then the provisions regarding such payments shall be amended to permit such
payments to be made at the earliest time allowed under such additional
regulations, guidance or authority that is practicable and achieves the original
intent of this Agreement.

 

Page  |  17



--------------------------------------------------------------------------------

14. MISCELLANEOUS.

(a)    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Executive:       If to Company or NOV:   

 

      National Oilwell Varco L.P.   

 

      P.O. Box 4888   

 

      Houston, Texas 77210-4888          Attn: Office of the General Counsel   
      With copy to:          National Oilwell Varco, Inc.          7909 Parkwood
Circle Drive          Houston, Texas 77036          Attn: Office of the General
Counsel   

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

(d)    The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e)    Except as provided in Section 3(c), the Executive’s or the Company’s
failure to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

(g)    This Agreement sets forth the entire agreement of the parties hereto in
respect of the subject matter contained herein and, as of the date hereof,
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by the
Board, any officer, employee or representative of any party hereto; provided,
that the Severance Agreement shall not be superseded hereby nor is any other
agreement or obligation under any law regarding non-disclosure,
non-solicitation, non-competition or non-disparagement be superseded or

 

Page  |  18



--------------------------------------------------------------------------------

modified by this Agreement. Further, this Agreement does not alter or modify or
supersede the terms or conditions of any employee benefit plans or equity plans
or award agreements unless specifically stated in this Agreement that such terms
are modified.

(h)    The provisions of this Agreement that by the nature of their terms
require survival shall survive any termination or expiration of this Agreement
including, but not limited to, Sections 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 and 14
of this Agreement.

(i)    The Executive hereby represents to the Company and NOV that the execution
and delivery of this Agreement by the Executive, the Company and NOV and the
performance by the Executive of the Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, or be prevented, interfered
with or hindered by, the terms of any employment agreement or other agreement or
policy to which the Executive is a party or otherwise bound.

(j)    In entering this Agreement, the parties hereto represent that they had
the opportunity to consult with attorneys of their own choice, that the parties
hereto have read the terms of this Agreement, and that those terms are fully
understood and voluntarily accepted by them.

(k)    This Agreement may be executed in counterparts, each of which shall be
deemed an original but all of which together will constitute the same
instrument.

[SIGNATURE PAGE TO FOLLOW]

 

Page  |  19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

National Oilwell Varco L.P.

by its general partner

NOW Oilfield Services, LLC

 

By:  

 

National Oilwell Varco, Inc.

 

By:  

 

 

 

Executive

 

 

Page  |  20